Case 1:14-cv-02887-JLK-MEH Document 251 Filed 03/24/20 USDC Colorado Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF COLORADO

       Civil Action No.: 1:14-cv-02887-JLK-MEH

       ALEJANDRO MENOCAL,
       MARCOS BRAMBILA,
       GRISEL XAHUENTITLA,
       HUGO HERNANDEZ,
       LOURDES ARGUETA,
       JESUS GAYTAN,
       OLGA ALEXAKLINA,
       DAGOBERTO VIZGUERRA and
       DEMETRIO VALERGA,
       on their own behalf and on behalf of all others similarly situated,,

                  Plaintiffs,

       v.

       THE GEO GROUP, INC.,

                   Defendant.


                 PLAINTIFFS’ UNOPPOSED MOTION TO EXCUSE IN-PERSON
                    ATTENDANCE AT THE SETTLEMENT CONFERENCE


            The Class Representatives, through undersigned counsel, hereby respectfully

  submit the following Motion to Excuse Attendance at the Settlement Conference set in

  this matter, and state:

            1.    In its Minute Order dated March 10, 2020, the Court required counsel to

  ensure that all parties with settlement authority be present at the Settlement Conference

  set to proceed on March 31, 2020. ECF No. 248.



                                                4
Case 1:14-cv-02887-JLK-MEH Document 251 Filed 03/24/20 USDC Colorado Page 2 of 6




        2.    The Class Representatives represent two classes of individuals currently and

  formerly detained by Defendant pending civil deportation proceedings. ECF No. 57.

        3.    The nine Class Representatives live in various places around the world,

  including Russia, Mexico, Argentina and Colorado. One of the Class Representatives is

  currently detained by the Department of Homeland Security, Immigration and Customs

  Enforcement (“ICE”), in Gadsden, Alabama.

        4.    The logistics of attendance for the Named Plaintiffs, even via the Court’s

  video conferencing system, across multiple time zones, will be unwieldy. Doing so will

  require an expenditure of resources not commensurate with the circumstances.

        5.    In addition, the Named Plaintiff in ICE custody is unable to attend the

  Settlement Conference due to the nature of such custody.

        6.    Plaintiffs respectfully submit that the Class Representatives should be

  excused from attendance at the settlement conference. Attendance of some, but not all,

  of the Class Representatives could potentially give rise to conflict among the Class

  Representatives because a minority of the Class Representatives would have greater

  access to the negotiations than the absent majority. In any event, attendance by fewer

  than all of the Class Representatives would not give the Court or counsel access to full

  settlement authority because any agreement approved by the attending Class

  Representatives would have to later be taken to the absent Class Representatives for

  approval.




                                             4
Case 1:14-cv-02887-JLK-MEH Document 251 Filed 03/24/20 USDC Colorado Page 3 of 6




        7.   Class Counsel believe it to be preferable that they attend the Settlement

  Conference with the substantial settlement authority already granted them by all of the

  Class Representatives.

        8.   Class Counsel conferred with counsel for Defendant regarding the relief

  sought herein. Defendant does not oppose the motion.

        WHEREFORE, Plaintiffs respectfully request leave from the Court excusing the

  Representative Plaintiffs from attendance at the March 31, 2020 settlement conference.




                                             4
Case 1:14-cv-02887-JLK-MEH Document 251 Filed 03/24/20 USDC Colorado Page 4 of 6




  Dated: New York, NY                  Respectfully submitted,
         March 24, 2020
                                       By: /s/ Michael J. Scimone
                                       Michael J. Scimone
                                       Ossai Miazad
                                       OUTTEN & GOLDEN LLP
                                       685 Third Avenue, 25th Floor
                                       New York, NY 10017
                                       Telephone: (212) 245-1000
                                       Facsimile: (646) 509-2060
                                       E-Mail: mscimone@outtengolden.com
                                       E-Mail: om@outtengolden.com

                                       Rachel Dempsey
                                       Adam Koshkin
                                       OUTTEN & GOLDEN LLP
                                       One California Street, 12th Floor
                                       San Francisco, CA 94111
                                       Telephone: (415) 638-8800
                                       Facsimile: (415) 638-8810
                                       E-Mail: rdempsey@outtengolden.com
                                       E-Mail: akoshkin@outtengolden.com

                                       David Lopez
                                       OUTTEN & GOLDEN LLP
                                       601 Massachusetts Avenue NW
                                       Suite 200W
                                       Washington, D.C. 20001
                                       Telephone: (202) 847-4400
                                       Facsimile: (202) 847-4410
                                       E-Mail: pdl@outtengolden.com

                                       Alexander Hood
                                       David Seligman
                                       Andrew Schmidt
                                       Juno Turner
                                       TOWARDS JUSTICE
                                       1410 High St., Suite 300
                                       Denver, CO 80218
                                       (720) 441-2236



                                       4
Case 1:14-cv-02887-JLK-MEH Document 251 Filed 03/24/20 USDC Colorado Page 5 of 6




                                       alex@towardsjustice.org
                                       david@towardsjustice.org
                                       andy@towardsjustice.org
                                       juno@towardsjustice.org

                                       R. Andrew Free
                                       LAW OFFICE OF R. ANDREW FREE
                                       P.O. Box 90568
                                       Nashville, TN 37209
                                       T: (844) 321-3221
                                       Andrew@ImmigrantCivilRights.com

                                       Brandt Milstein
                                       MILSTEIN LAW OFFICE
                                       1123 Spruce Street
                                       Boulder, CO 80302
                                       (303) 440-8780
                                       brandt@milsteinlawoffice.com

                                       Andrew Turner
                                       THE KELMAN BUESCHER FIRM,
                                       P.C.
                                       600 Grant St., Suite 825
                                       Denver, CO 80203
                                       (303) 333-7751
                                       aturner@laborlawdenver.com

                                       Hans Meyer
                                       MEYER LAW OFFICE, P.C.
                                       P.O. Box 40394
                                       Denver, CO 80204
                                       (303) 831-0817
                                       hans@themeyerlawoffice.com

                                       Class Counsel




                                       4
Case 1:14-cv-02887-JLK-MEH Document 251 Filed 03/24/20 USDC Colorado Page 6 of 6




                               CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of March, 2020, a true and correct copy of the

  foregoing Plaintiffs’ Motion to Excuse In-Person Attendance at the Settlement

  Conference was electronically filed with the Clerk of the Court using the CM/ECF

  electronic filing system, which will send notification to all counsel of record.



                                                    s/ Michael J. Scimone
                                                      Michael J. Scimone




                                                4
